Exhibit 10.1






IHS Markit Ltd.
2017 EMPLOYEE STOCK PURCHASE PLAN


1.Definitions.
(a)    “Administrator” means one or more of the Company’s officers or members of
the management team appointed by the Board or Committee to administer the
day-to-day operations of the Plan. Except as otherwise provided in the Plan or
by Applicable Law, the Board or Committee may assign any of its administrative
tasks to the Administrator.
(b)    “Affiliate” means any entity, other than a Subsidiary, that directly or
through one or more intermediaries is controlled by, or is under common control
with, the Company, as determined by the Committee.
(c)    “Applicable Law” means the requirements relating to the administration of
equity-based awards under applicable corporate laws, United States federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Shares are listed or quoted and the applicable laws of any foreign
country or jurisdiction where options are, or will be, granted under the Plan.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Change in Control” means the occurrence of any of the following events:
(i)    a transaction or series of transactions (other than an offering of the
Common Shares to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby any “person” or related “group”
of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Exchange Act) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities issued and outstanding
immediately after such acquisition;
(ii)    during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section (i) or
(iii) of this definition) whose election by the Board or nomination for election
by the Company’s shareholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or
(iii)    the consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, amalgamation, consolidation, reorganization, or business combination or
(y) a sale or other disposition of all or substantially all of the Company’s
assets in any single transaction or series of related transactions or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction (A) which results in the Company’s voting securities issued and
outstanding immediately before the transaction continuing to represent (either
by remaining issued and outstanding or by being converted into voting securities
of the Company or the person that, as a result of the transaction, controls,
directly or indirectly, the Company or owns, directly or indirectly, all or


1

--------------------------------------------------------------------------------




substantially all of the Company’s assets or otherwise succeeds to the business
of the Company (the Company or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s issued and outstanding voting securities immediately after the
transaction, and (B) after which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section (iii)(B) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or
(iv)    the Company’s shareholders approve a liquidation or dissolution of the
Company.
Notwithstanding anything to the contrary in the foregoing, a transaction shall
not constitute a Change in Control if it is effected for the purpose of changing
the place of incorporation or form of organization of the ultimate parent entity
(including where the Company is succeeded by an issuer incorporated under the
laws of another state, country or foreign government for such purpose and
whether or not the Company remains in existence following such transaction)
where all or substantially all of the persons or group that beneficially own all
or substantially all of the combined voting power of the Company’s voting
securities immediately prior to the transaction beneficially own all or
substantially all of the combined voting power of the Company or the ultimate
parent entity in substantially the same proportions of their ownership after the
transaction.
(f)    “Code” means the United States Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or United States Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(g)    “Committee” means the Human Resources Committee of the Board or any
subcommittee referred to in Section 4(e).
(h)    “Common Share” means a common share of the Company, par value $0.01 per
share, as the same may be converted, changed, reclassified or exchanged.
(i)    “Company” means IHS Markit Ltd., a company incorporated under the laws of
Bermuda, or any successor to all or substantially all of the Company’s business,
that adopts the Plan.
(j)    “Contributions” means the amount of Eligible Pay contributed by a
Participating Employee through payroll deductions and/or other payments that the
Committee may permit a Participating Employee to make to fund the exercise of
options to purchase Shares granted pursuant to the Plan.
(k)    “Designated Company” means any Subsidiary or Affiliate, whether now
existing or existing in the future, that has been designated by the Committee
from time to time in its sole discretion as eligible to participate in the Plan.
The Committee may designate Subsidiaries or Affiliates as Designed Companies in
a Non-Section 423 Offering. For purposes of a Section 423 Offering, only the
Company and its Subsidiaries may be Designated Companies, provided, however,
that at any given time, a Subsidiary that is a Designated Company under a
Section 423 Offering will not be a Designated Company under a Non-Section 423
Offering.
(l)    “Effective Date” means the date the Plan is approved by the Board.


2

--------------------------------------------------------------------------------




(m)    “Eligible Employee” means, subject to Section 5(c), any individual in an
employee-employer relationship with the Company or a Designated Company for
income tax and employment tax withholding and reporting purposes. For purposes
of clarity, the term “Eligible Employee” shall not include the following,
regardless of any subsequent reclassification as an employee by the Company or a
Designated Company, any governmental agency, or any court: (i) any independent
contractor; (ii) any consultant; (iii) any individual performing services for
the Company or a Designated Company who has entered into an independent
contractor or consultant agreement with the Company or a Designated Company;
(iv) any individual performing services for the Company or a Designated Company
under an independent contractor or consultant agreement, a purchase order, a
supplier agreement or any other agreement that the Company or a Designated
Company enters into for services; or (v) any individual classified by the
Company or a Designated Company as contract labor (such as contractors, contract
employees, job shoppers), regardless of length of service. The Committee shall
have exclusive discretion to determine whether an individual is an Eligible
Employee for purposes of the Plan.
(n)    “Eligible Pay” means the total amount paid by the Company or any
Subsidiary or Affiliate to the Eligible Employee (other than amounts paid after
a Participating Employee’s termination of employment date, even if such amounts
are paid for pre-termination date services) as salary or wages (including
13th/14th month payments or similar concepts under local law), including
commissions, overtime, and shift premiums and any portion of such amounts
voluntarily deferred or reduced by the Eligible Employee (i) under any employee
benefit plan of the Company or a Subsidiary or Affiliate available to all levels
of employees on a non-discriminatory basis upon satisfaction of eligibility
requirements, and (ii) under any deferral plan of the Company or any Subsidiary
or Affiliate (provided such amounts would not otherwise have been excluded had
they not been deferred), but excluding any stipends, lump sum payments in lieu
of foregone merit increases, “bonus buyouts” as the result of job changes,
pension, retainers, severance pay, special stay-on bonuses, annual incentive
bonuses or other cash bonuses, income derived from stock options, stock
appreciation options, restricted stock units and dispositions of stock acquired
thereunder, and other special remunerations (including but not limited to
performance stock units). For Eligible Employees in the United States, Eligible
Pay shall include elective amounts that are not includible in gross income of
the Eligible Employee by reason of Sections 125, 132(f)(4), 402(e)(3), 402(h) or
403(b) of the Code. The Administrator shall have discretion to determine the
application of this definition to Eligible Employees outside the United States.
(o)    “Enrollment Period” means the period during which an Eligible Employee
may elect to participate in the Plan, with such period occurring before the
first day of the applicable Offering Period, as prescribed by the Administrator.
(p)    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended, from time to time, or any successor law thereto, and the regulations
promulgated thereunder.
(q)    “Fair Market Value” means, as of any given date, (i) if Shares are traded
on any established stock exchange, the closing price of a Share as quoted on the
principal exchange on which the Shares are listed, as reported in The Wall
Street Journal (or such other source as the Company may deem reliable for such
purposes) for the preceding date, or if no sale occurred on such date, the first
Trading Day immediately prior to such date during which a sale occurred; or (ii)
if Shares are not traded on an established stock exchange but are regularly
quoted by a recognized securities dealer, the mean of the high bid and low asked
prices for the preceding date or, if there are no high bid and low asked prices
for a Share on such date, the high bid and low asked prices for a Share on the
last preceding date for which such information exists, as reported in The Wall
Street Journal (or such other source as the Company may deem reliable); or (iii)
in the absence of an established market for the Shares of the type described in
(i) or (ii) of this definition, the fair market value established by the
Committee acting in good faith.


3

--------------------------------------------------------------------------------




(r)    “Offering” means a Section 423 Offering or a Non-Section 423 Offering of
an option to purchase Shares under the Plan during an Offering Period as further
described in Section 6. Unless otherwise specified by the Committee, each
Offering to the Eligible Employees of the Company or a Designated Company shall
be deemed a separate Offering, even if the dates and other terms of the
applicable Offering Periods of each such Offering are identical, and the
provisions of the Plan will separately apply to each such Offering. With respect
to Section 423 Offerings, the terms of each Offering need not be identical
provided that the terms of the Plan and an Offering together satisfy Section 423
of the Code and the United States Treasury Regulations thereunder; a Non-Section
423 Offering need not satisfy such regulations.
(s)    “Offering Period” means the periods established in accordance with
Section 6 during which options to purchase Shares may be granted pursuant to the
Plan and may be purchased on one or more Purchase Dates. The duration and timing
of Offering Periods may be changed pursuant to Sections 6 and 17.
(t)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(u)    “Participating Employee” means an Eligible Employee who elects to
participate in the Plan.
(v)    “Plan” means this IHS Markit Ltd. 2017 Employee Stock Purchase Plan, as
may be amended from time to time.
(w)    “Purchase Date” means the last Trading Day of each Purchase Period (or
such other Trading Day as the Committee shall determine).
(x)    “Purchase Period” means a period of time within an Offering Period, as
may be specified by the Committee in accordance with Section 6, generally
beginning on the first Trading Day of each Offering Period and ending on a
Purchase Date. An Offering Period may consist of one or more Purchase Periods.
(y)    “Purchase Price” means the purchase price at which Shares may be acquired
on a Purchase Date and which shall be set by the Committee; provided, however,
that the Purchase Price shall not be less than the par value of the Common
Shares and for a Section 423 Offering shall not be less than eighty-five percent
(85%) of the lesser of (a) the Fair Market Value of the Shares on the first
Trading Day of the Offering Period or (b) the Fair Market Value of the Shares on
the Purchase Date. Unless otherwise provided by the Board prior to the
commencement of an Offering Period, the Purchase Price shall be eighty-five
percent (85%) of the lesser of (a) the Fair Market Value of the Shares on the
first Trading Day of the Offering Period or (b) the Fair Market Value of the
Shares on the Purchase Date.
(z)    “Shares” means the Common Shares reserved for issuance under the Plan, as
adjusted pursuant to the Plan, and any successor (pursuant to a merger,
amalgamation, consolidation or other reorganization) security.
(aa)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(bb)    “Tax-Related Items” means any income tax, social insurance, payroll tax,
fringe benefit tax, payment on account or other tax-related items arising in
relation to a Participating Employee’s participation in the Plan.
(cc)    “Trading Day” means a day on which the principal exchange that Shares
are listed on is open for trading.


4

--------------------------------------------------------------------------------




2.Purpose of the Plan. The purpose of the Plan is to provide an opportunity for
Eligible Employees to purchase Common Shares at a discount through voluntary
Contributions, thereby attracting, retaining and rewarding such persons and
strengthening the mutuality of interest between such persons and the Company’s
shareholders. The Company intends for Offerings under the Plan to qualify as an
“employee stock purchase plan” under Section 423 of the Code (each, a “Section
423 Offering”); provided, however, that the Committee may also authorize the
grant of options under the Plan under Offerings that are not intended to comply
with the requirements of Section 423 of the Code, which may, but are not
required to, be made pursuant to any rules, procedures, or sub-plans
(collectively, “Sub-Plans”) adopted by the Committee for such purpose (each, a
“Non-Section 423 Offering”).
3.Shares Reserved for the Plan. Subject to adjustment pursuant to Section 16
hereof, 15,000,000 Shares may be issued pursuant to the Plan. Such Shares may be
authorized but unissued Common Shares, Common Shares held in treasury or Common
Shares purchased on the open market. For avoidance of doubt, the limitation set
forth in this Section 3 may be used to satisfy purchases of Shares under either
a Section 423 Offering or a Non-Section 423 Offering.
4.Administration of the Plan.
(a)    Committee as Administrator. The Plan shall be administered by the
Committee. Notwithstanding anything in the Plan to the contrary, subject to
Applicable Law, any authority or responsibility that, under the terms of the
Plan, may be exercised by the Committee may alternatively be exercised by the
Board. Subject to Applicable Law, no member of the Board or Committee (or its
delegates) shall be liable for any good faith action or determination made in
connection with the operation, administration or interpretation of the Plan. In
the performance of its responsibilities with respect to the Plan, the Committee
shall be entitled to rely upon, and no member of the Committee shall be liable
for any action taken or not taken in reliance upon, information and/or advice
furnished by the Company’s officers or employees, the Company’s accountants, the
Company’s counsel and any other party that the Committee deems necessary.
(b)    Powers of the Committee. The Committee shall have full power and
authority to: administer the Plan, including, without limitation, the authority
to (i) construe, interpret, reconcile any inconsistency in, correct any default
in and supply any omission in, and apply the terms of the Plan and any
enrollment form or other instrument or agreement relating to the Plan, (ii)
determine eligibility and adjudicate all disputed claims filed under the Plan,
including whether Eligible Employees shall participate in a Section 423 Offering
or a Non-Section 423 Offering and which Subsidiaries and Affiliates shall be
Designated Companies participating in either a Section 423 Offering or a
Non-Section 423 Offering, (iii) determine the terms and conditions of any option
to purchase Shares under the Plan, (iv) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the administration of the Plan, (v) amend an outstanding option to purchase
Shares, including any amendments to an option that may be necessary for purposes
of effecting a transaction contemplated under Section 16 hereof (including, but
not limited to, an amendment to the class or type of share that may be issued
pursuant to the exercise of an option or the Purchase Price applicable to an
option), provided that the amended option otherwise conforms to the terms of the
Plan, and (vi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan,
including, without limitation, the adoption of such Sub-Plans as are necessary
or appropriate to permit the participation in the Plan by employees who are
foreign nationals or employed outside the United States, as further set forth in
Section 4(c) below.
(c)    Non-U.S. Sub-Plans. Notwithstanding any provision to the contrary in this
Plan, the Committee may adopt such Sub-Plans relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures for jurisdictions outside of the United States, the terms of
which Sub-Plans may take precedence over other provisions of this Plan, with the
exception of Section 3


5

--------------------------------------------------------------------------------




hereof, but unless otherwise superseded by the terms of such Sub-Plan, the
provisions of this Plan shall govern the operation of such Sub-Plan. To the
extent inconsistent with the requirements of Section 423, any such Sub-Plan
shall be considered part of a Non-Section 423 Offering, and options granted
thereunder shall not be required by the terms of the Plan to comply with Section
423 of the Code. Without limiting the generality of the foregoing, the Committee
is authorized to adopt Sub-Plans for particular non-U.S. jurisdictions that
modify the terms of the Plan to meet applicable local requirements regarding,
without limitation, (i) eligibility to participate, (ii) the definition of
Eligible Pay, (iii) the dates and duration of Offering Periods or other periods
during which Participants may make Contributions towards the purchase of Shares,
(iv) the method of determining the Purchase Price and the discount from Fair
Market Value at which Shares may be purchased, (v) any minimum or maximum amount
of Contributions a Participant may make in an Offering Period or other specified
period under the applicable Sub-Plan, (vi) the treatment of options upon a
Change in Control or a change in capitalization of the Company, (vii) the
handling of payroll deductions, (viii) establishment of bank, building society
or trust accounts to hold Contributions, (ix) payment of interest, (x)
conversion of local currency, (xi) obligations to pay payroll tax, (xii)
determination of beneficiary designation requirements, (xiii) withholding
procedures and (xiv) handling of Share issuances.
(d)    Binding Authority. All determinations by the Committee in carrying out
and administering the Plan and in construing and interpreting the Plan and any
Sub-Plan, enrollment form or other instrument or agreement relating to the Plan
shall be made in the Committee’s sole discretion and shall be final, binding and
conclusive for all purposes and upon all interested persons.
(e)    Delegation of Authority. To the extent not prohibited by Applicable Law,
the Committee may, from time to time, delegate some or all of its authority
under the Plan to a subcommittee or subcommittees of the Committee, the
Administrator or other persons or groups of persons as it deems necessary,
appropriate or advisable under conditions or limitations that it may set at or
after the time of the delegation. For purposes of the Plan, reference to the
Committee shall be deemed to refer to any subcommittee, subcommittees, or other
persons or groups of persons to whom the Committee delegates authority pursuant
to this Section 4(e).
5.Eligible Employees.
(a)    General. Any individual who is an Eligible Employee as of the
commencement of an Offering Period will be eligible to participate in the Plan,
subject to the requirements of Section 7.
(b)    Non-U.S. Employees. An Eligible Employee who is a citizen or resident of
a jurisdiction other than the United States (without regard to whether such
individual also is a citizen or resident of the United States or is a resident
alien (within the meaning of Section 7701(b)(1)(A) of the Code)) may be excluded
from participation in the Plan or an Offering if the participation of such
Eligible Employee is prohibited under the laws of the applicable jurisdiction or
if complying with the laws of the applicable jurisdiction would cause the Plan
or a Section 423 Offering to violate Section 423 of the Code. In the case of a
Non-Section 423 Offering, an Eligible Employee (or group of Eligible Employees)
may be excluded from participation in the Plan or an Offering if the Committee
has determined, in its sole discretion, that participation of such Eligible
Employee(s) is not advisable or practicable for any reason.
(c)    Limitations. Notwithstanding any provisions of the Plan to the contrary,
no Eligible Employee shall be granted an option to purchase Shares under a
Section 423 Offering (i) to the extent that, immediately after the grant, such
Eligible Employee (or any other person whose shares would be attributed to such
Eligible Employee pursuant to Section 424(d) of the Code) would own shares of
the Company and/or hold outstanding options to purchase shares possessing five
percent (5%) or more of the total combined voting power or value of all classes
of shares of the Company or of any Subsidiary, or (ii) to the extent that his or
her options to purchase shares under all employee stock purchase plans of the
Company and its Subsidiaries accrues at a


6

--------------------------------------------------------------------------------




rate that exceeds Twenty-Five Thousand Dollars (US$25,000) worth of such shares
(determined at the fair market value of the shares at the time such option is
granted) for each calendar year in which such option is outstanding. The
Committee, in its discretion, from time to time may, prior to an Enrollment
Period for all options to be granted in an Offering, determine (on a uniform and
nondiscriminatory basis) that the definition of Eligible Employee will or will
not include an individual if he or she: (i) has not completed thirty (30) days
of service or such other service requirement, up to a maximum of two (2) years,
since his or her last hire date, (ii) customarily works not more than twenty
(20) hours per week (or such lesser period of time as may be determined by the
Committee in its discretion), (iii) customarily works not more than five (5)
months per calendar year (or such lesser period of time as may be determined by
the Committee in its discretion), (iv) is a highly compensated employee within
the meaning of Section 414(q) of the Code, or (v) is a highly compensated
employee within the meaning of Section 414(q) of the Code with compensation
above a certain level or is an officer or subject to the disclosure requirements
of Section 16(a) of the Exchange Act, provided the exclusion is applied with
respect to each Section 423 Offering in an identical manner to all highly
compensated individuals of the Designated Company whose employees are
participating in that Section 423 Offering.
6.Offering Periods. The Plan will be implemented by consecutive Offering Periods
with a new Offering Period commencing on the first Trading Day of the relevant
Offering Period and terminating on the last Trading Day of the relevant Offering
Period. Unless and until the Committee determines otherwise in its discretion,
each Offering Period shall consist of one (1) six-month Purchase Period, which
shall run simultaneously with the Offering Period. Unless otherwise provided by
the Committee, Offering Periods shall run from May 1st (or the first Trading Day
thereafter) through October 31st (or the first Trading Day prior to such date)
and from November 1st (or the first Trading Day thereafter) through April 30th
(or the first Trading Day prior to such date). Notwithstanding the foregoing,
unless otherwise determined by the Committee, the first Offering Period under
the Plan shall run from August 1, 2017 through October 31, 2017. The Committee
will have the authority to establish additional or alternative sequential or
overlapping Offering Periods, a different number of Purchase Periods within an
Offering Period, a different duration for one or more Offering Periods or
Purchase Periods or different commencement or ending dates for such Offering
Periods with respect to future offerings without shareholder approval if such
change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter, provided, however, that no Offering Period may
have a duration exceeding twenty-seven (27) months. In addition, to the extent
that the Committee establishes overlapping Offering Periods with more than one
Purchase Period in each Offering Period, the Committee will have discretion to
structure an Offering Period so that if the Fair Market Value of the Common
Shares on any Purchase Date within an Offering Period is less than or equal to
the Fair Market Value of the Common Shares on the first Trading Day of that
Offering Period, then (i) that Offering Period will terminate immediately as of
that first Trading Day, and (ii) the Participating Employees in such terminated
Offering Period will be automatically enrolled in a new Offering Period
beginning on the first Trading Day of such new Purchase Period.
7.Election to Participate and Payroll Deductions. An Eligible Employee may elect
to participate in an Offering Period under the Plan during any Enrollment
Period. Any such election shall be made by completing the online enrollment
process through the Company’s designated Plan broker or by completing and
submitting an enrollment form to the Company during such Enrollment Period,
authorizing Contributions in whole percentages from 1% to 15% of the Eligible
Employee’s Eligible Pay. A Participating Employee may elect to increase or
decrease the rate of such Contributions during any subsequent Enrollment Period
by submitting the appropriate form online through the Company’s designated Plan
broker or to the Company, provided that no change in Contributions shall be
permitted to the extent that such change would result in total Contributions
exceeding 15% of the Eligible Employee’s Eligible Pay, or such other amount as
may be determined by the Committee. The new rate shall become effective on the
first day of the first Purchase Period following the completion of such
enrollment form.


7

--------------------------------------------------------------------------------




During a Purchase Period, a Participating Employee may reduce his or her rate of
Contributions to become effective as soon as possible after completing an
amended enrollment form (either through the Plan broker's online enrollment
process or in paper form). The Participating Employee shall not, however, effect
more than one such reduction per Purchase Period. A Participating Employee may
not increase Contributions with effect within the same Purchase Period.
8.Contributions. The Company or any Designated Company shall establish an
account in the form of a bookkeeping entry for each Participating Employee for
the purpose of tracking Contributions made by each Participating Employee during
the Purchase Period, and shall credit all Contributions made by each
Participating Employee to such account. The Company shall not be obligated to
segregate the Contributions from the general funds of the Company or any
Designated Company nor shall any interest be paid on such Contributions, unless
otherwise determined by the Administrator or required by Applicable Law. All
Contributions received by the Company for Shares sold by the Company on any
Purchase Date pursuant to this Plan may be used for any corporate purpose.
9.Limitation on Number of Shares That an Employee May Purchase. Subject to the
limitations set forth in Section 5(c), each Participating Employee shall have
the option to purchase as many whole Shares as may be purchased with the
Contributions credited to his or her account as of the last day of the Purchase
Period (or such other date as the Committee shall determine) at the Purchase
Price applicable to such Purchase Period; provided, however, that a
Participating Employee may not purchase in excess of 5,000 Shares under the Plan
per Offering Period or such other limit as may be imposed by the Committee (in
each case subject to adjustment pursuant to Section 16 hereof). Any amount
remaining in a Participating Employee’s account as of the relevant Purchase Date
in excess of the amount that may properly be applied to the purchase of Shares
as a result of the application of the limitations set forth herein shall be
refunded to the Participating Employee without interest (unless otherwise
required by Applicable Law), as soon as practicable. No fractional Shares will
be purchased; any Contributions accumulated in a Participating Employee’s
account, which are not sufficient to purchase a full Share will be retained in
the Participating Employee’s account for the subsequent Purchase Period or
Offering Period, subject to earlier withdrawal by the Participating Employee as
provided in Section 14.
10.Taxes. At any time a Participating Employee incurs a taxable event as a
result of his or her participation in the Plan, the Participating Employee shall
make adequate provision for any Tax-Related Items. In their sole discretion, the
Company or, as applicable, the Designated Company that employs the Participating
Employee may satisfy their obligations to withhold Tax-Related Items by (a)
withholding from the Participating Employee’s compensation, (b) provided that
the Participating Employee is not an officer subject to Section 16 of the
Exchange Act, repurchasing a sufficient whole number of Shares issued following
purchase having an aggregate Fair Market Value sufficient to pay the Tax-Related
Items required to be withheld with respect to the Shares, (c) withholding from
proceeds from the sale of Shares issued upon purchase, either through a
voluntary sale or a mandatory sale arranged by the Company, or (d) any other
method deemed acceptable by the Company.
11.Brokerage Accounts or Plan Share Accounts. By enrolling in the Plan, each
Participating Employee shall be deemed to have authorized the establishment of a
brokerage account on his or her behalf at a securities brokerage firm selected
by the Administrator. Alternatively, the Administrator may provide for Plan
share accounts for each Participating Employee to be established by the Company
or by an outside entity selected by the Administrator which is not a brokerage
firm. Shares purchased by a Participating Employee pursuant to the Plan shall be
held in the Participating Employee’s brokerage or Plan share account.  The
Company may require that Shares be retained in such brokerage or Plan Share
account for a designated period of time, and/or may establish procedures to
permit tracking of dispositions of Shares.


8

--------------------------------------------------------------------------------




12.Options as a Shareholder. A Participating Employee shall have no options as a
shareholder with respect to Shares subject to any options granted under this
Plan or any Shares deliverable under this Plan unless and until recorded in the
books of the brokerage firm selected by the Administrator or, as applicable, the
Company, its transfer agent, stock plan administrator or such other outside
entity which is not a brokerage firm. 
13.Options Not Transferable. Options granted under this Plan are not
transferable by a Participating Employee other than by will or the laws of
descent and distribution, and are exercisable during a Participating Employee’s
lifetime only by the Participating Employee.
14.Withdrawals. A Participating Employee may withdraw from an Offering Period by
submitting the appropriate form online through the Company’s designated Plan
broker or to the Company. A notice of withdrawal must be received no later than
the last day of the month immediately preceding the month of the Purchase Date,
or by such other deadline as may be established by the Administrator. Upon
receipt of such notice, automatic deductions of Contributions on behalf of the
Participating Employee shall be discontinued commencing with the payroll period
immediately following the effective date of the notice of withdrawal, and such
Participating Employee may not again be eligible to participate in the Plan
until the next Enrollment Period. Amounts credited to the Contribution account
of any Participating Employee who withdraws prior to the date set forth in this
Section 14 shall be refunded, without interest (unless otherwise required by
Applicable Law), as soon as practicable.
15.Termination of Employment.
(a)    General. Upon a Participating Employee ceasing to be an Eligible Employee
for any reason prior to a Purchase Date, Contributions for such Participating
Employee shall be discontinued and any amounts then credited to the
Participating Employee’s Contribution account shall be refunded, without
interest (unless otherwise required by Applicable Law), as soon as practicable,
except as otherwise provided by the Committee or required by Applicable Law.
(b)    Leave of Absence. Subject to the discretion of the Committee, if a
Participating Employee is granted a paid leave of absence, Contributions on
behalf of the Participating Employee shall continue and any amounts credited to
the Participating Employee’s Contribution account may be used to purchase Shares
as provided under the Plan. If a Participating Employee is granted an unpaid
leave of absence, payroll deductions on behalf of the Participating Employee
shall be discontinued and no other Contributions shall be permitted (unless
otherwise determined by the Committee or required by Applicable Law), but any
amounts then credited to the Participating Employee’s Contribution account may
be used to purchase Shares on the next applicable Purchase Date. Where the
period of leave exceeds three (3) months and the Participating Employee’s option
to reemployment is not guaranteed either by statute or by contract, the
employment relationship will be deemed to have terminated three (3) months and
one (1) day following the commencement of such leave.
(c)    Transfer of Employment. Unless otherwise determined by the Committee, a
Participating Employee whose employment transfers or whose employment terminates
with an immediate rehire (with no break in service) by or between the Company or
a Designated Company will not be treated as having terminated employment for
purposes of participating in the Plan or an Offering; however, if a
Participating Employee transfers from a Section 423 Offering to a Non-Section
423 Offering, the exercise of the option will be qualified under the Section 423
Offering only to the extent that such exercise complies with Section 423 of the
Code. If a Participating Employee transfers from a Non-Section 423 Offering to a
Section 423 Offering, the exercise of the option will remain non-qualified under
the Non-Section 423 Offering.
16.
Adjustment Provisions.



9

--------------------------------------------------------------------------------




(a)    Changes in Capitalization. In the event of any change affecting the
number, class or terms of the Common Shares by reason of share dividend, bonus
issuance, share split, share consolidation, share subdivision, recapitalization,
reorganization, amalgamation, merger, consolidation, spin-off, disaffiliation of
a Subsidiary or Affiliate, combination of shares, exchange of shares, share
options offering, or other similar event, or any distribution to the holders of
Common Shares other than a regular cash dividend, then the Committee, in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will, in such manner as it may
deem equitable, adjust the number and class of Common Shares that may be
delivered under the Plan (including the numerical limits of Sections 3 and 9),
the Purchase Price per Share and the number of Common Shares covered by each
option under the Plan that has not yet been exercised. For the avoidance of
doubt, the Committee may not delegate its authority to make adjustments pursuant
to this Section. Except as expressly provided herein, no issuance by the Company
of shares of any class, or securities convertible into shares of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to an option.
(b)    Change in Control. In the event of a Change in Control, each outstanding
option to purchase Shares shall be equitably adjusted and assumed or an
equivalent option to purchase Shares substituted by the successor corporation or
a parent or subsidiary of the successor corporation. In the event that the
successor corporation in a Change in Control refuses to assume or substitute for
the option or the successor corporation is not a publicly traded corporation,
the Offering Period then in progress shall be shortened by setting a new
Purchase Date and shall end on the new Purchase Date. The new Purchase Date
shall be before the date of the Company’s proposed Change in Control. The
Administrator shall notify each Participating Employee in writing, at least ten
(10) Trading Days prior to the new Purchase Date, that the Purchase Date for the
Participating Employee’s option has been changed to the new Purchase Date and
that Shares shall be purchased automatically for the Participating Employee on
the new Purchase Date, unless prior to such date the Participating Employee has
withdrawn from the Offering Period, as provided in Section 14 hereof, or
terminated employment, as provided in Section 15 hereof.
17.Amendments and Termination of the Plan. The Board or the Committee may amend
the Plan at any time, provided that, if shareholder approval is required
pursuant to Applicable Law, then no such amendment shall be effective unless
approved by the Company’s shareholders within such time period as may be
required. The Board or Committee may suspend the Plan or discontinue the Plan at
any time, including shortening an Offering Period in connection with a spin-off
or other similar corporate event. Upon termination of the Plan, all
Contributions shall cease and all amounts then credited to a Participating
Employee’s account shall be equitably applied to the purchase of whole Shares
then available for sale, and any remaining amounts shall be promptly refunded,
without interest (unless otherwise required by Applicable Law), to Participating
Employees. For the avoidance of doubt, the Board or Committee, as applicable
herein, may not delegate its authority to make amendments to or suspend the
operations of the Plan pursuant to this Section 17.
18.Shareholder Approval; Effective Date. The Plan will be subject to approval by
the shareholders of the Company within twelve (12) months after the date the
Plan is adopted by the Board. Such shareholder approval will be obtained in the
manner and to the degree required under Applicable Laws. The Plan shall become
effective on the Effective Date, subject to approval of the shareholders of the
Company as contemplated in the foregoing sentence. For the avoidance of doubt,
the Board may not delegate its authority to approve the Plan pursuant to this
Section 18.
19.Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon exercise of an option
under the Plan prior to the completion of any registration or qualification of
the Shares under any U.S. or non-U.S. local, state or federal securities or
exchange control law or under rulings or regulations of any governmental
regulatory


10

--------------------------------------------------------------------------------




body, or prior to obtaining any approval or other clearance from any local,
state, federal or foreign governmental agency, which registration, qualification
or approval the Committee shall, in its absolute discretion, deem necessary or
advisable. The Company is under no obligation to register or qualify the Shares
with any state or foreign securities commission, or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. If, pursuant to this Section 19, the Committee determines that the
Shares will not be issued to any Participating Employee, any Contributions
credited to such Participating Employee’s account shall be promptly refunded,
without interest (unless otherwise required by Applicable Law), to the
Participating Employee, without any liability to the Company or any of its
Subsidiaries or Affiliates.
20.Code Section 409A; Tax Qualification.


(a)Code Sections 409A and 457A. Options to purchase Shares granted under a
Section 423 Offering are exempt from the application of Section 409A and Section
457A of the Code. In furtherance of the foregoing and notwithstanding any
provision in the Plan to the contrary, if the Committee determines that an
option granted under the Plan may be subject to Section 409A or Section 457A of
the Code or that any provision in the Plan would cause an option under the Plan
to be subject to Section 409A or Section 457A of the Code, the Committee may
amend the terms of the Plan and/or of an outstanding option granted under the
Plan, or take such other action the Committee determines is necessary or
appropriate, in each case, without the Participating Employee’s consent, to
exempt any outstanding option or future option that may be granted under the
Plan from or to allow any such options to comply with Section 409A or Section
457A of the Code, but only to the extent any such amendments or action by the
Committee would not violate Section 409A or Section 457A of the Code.
Notwithstanding the foregoing, the Company shall not have any obligation to
indemnify or otherwise protect the Participating Employee from any obligation to
pay any taxes, interest or penalties pursuant to Section 409A or 457A of the
Code. The Company makes no representation that the option to purchase Shares
under the Plan is compliant with Section 409A or Section 457A of the Code.
(b)    Tax Qualification. Although the Company may endeavor to (i) qualify an
option to purchase Shares for favorable tax treatment under the laws of the
United States or jurisdictions outside of the United States or (ii) avoid
adverse tax treatment (e.g., under Section 409A of the Code), the Company makes
no representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, notwithstanding anything to the
contrary in this Plan, including Section 20(a) hereof. The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on Participating Employees under the Plan.
21.No Employment Options. Participation in the Plan shall not be construed as
giving any Participating Employee the option to be retained as an employee of
the Company or any of its Subsidiaries or Affiliates, as applicable.
Furthermore, the Company, a Subsidiary, or an Affiliate, as applicable, may
dismiss any Participating Employee from employment at any time, free from any
liability or any claim under the Plan.
22.Governing Law; Venue. Except to the extent that provisions of this Plan are
governed by applicable provisions of the Code or any other substantive provision
of United States federal law, this Plan shall be construed in accordance with
the laws of the State of Delaware, without giving effect to the conflict of laws
principles thereof. Any legal action related to the Plan, the options granted
under the Plan or any enrollment form or other instrument or agreement relating
to the Plan shall be brought only in a United States federal or state court
located in State of New York, County of New York.
23.Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan.


11

--------------------------------------------------------------------------------




24.Expenses. Unless otherwise set forth in the Plan or determined by the
Administrator, all expenses of administering the Plan, including expenses
incurred in connection with the purchase of Shares for sale to Participating
Employees, shall be borne by the Company and its Subsidiaries or Affiliates.


25.Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any Participating Employee, such invalidity, illegality or unenforceability will
not affect the remaining parts of the Plan, and the Plan will be construed and
enforced as to such jurisdiction or Participating Employee as if the invalid,
illegal or unenforceable provision had not been included.


26.Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.




12